FILED
                               NOT FOR PUBLICATION                          SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SALVADOR VARGAS TREJO;                             No. 08-73146
GRACIELA PALACIOS SOTO,
                                                   Agency Nos. A073-930-547
               Petitioners,                                    A075-665-446

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Salvador Vargas Trejo and Graciela Palacios Soto, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen based on ineffective

assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, and de novo claims of due

process violations in immigration proceedings, including claims of ineffective

assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      We agree with the BIA’s conclusion that petitioners failed to establish that

former counsel’s performance resulted in prejudice, and thus their claim of

ineffective assistance of counsel fails. Id. at 793-94 (to demonstrate prejudice,

alien must establish that counsel’s performance may have affected the outcome of

the proceedings).

      We lack jurisdiction to review petitioners’ contention that former counsel

and unnamed notaries defrauded them by filing fruitless motions before the agency

because petitioners failed to raise that issue before the BIA and thereby failed to

exhaust their administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (explaining that this court lacks jurisdiction to review contentions

not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-73146